EXHIBIT 32.2 SECTION PRINCIPAL FINANCIAL OFFICER OF TERRA TECH CORP. In connection with the accompanying Annual Report on Form 10-K of Terra Tech Corp. for the year ended December 31, 2013, the undersigned, Michael James, President and Chief Executive Officer of Terra Tech Corp., does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: such Annual Report on Form 10-K for the year ended December 31, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in such Annual Report on Form 10-K for the year ended December 31, 2013 fairly presents, in all material respects, the financial condition and results of operations of Terra Tech Corp. Date: April 16, 2014 By: /s/ Michael James Michael James Chief Financial Officer (principal financial officer and principal accounting officer)
